Citation Nr: 0106540	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran has filed a timely substantive appeal 
of a decision assigning an initial evaluation for a low back 
disability, currently evaluated as 10 percent disabling. 

2.  Whether the veteran has filed a timely substantive appeal 
of a decision assigning an initial evaluation for 
hypertension, currently evaluated as noncompensably 
disabling.

3.  Whether the veteran has filed a timely substantive appeal 
of a decision assigning an initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling.

4.  Whether the veteran has filed a timely substantive appeal 
of a decision assigning an initial evaluation for burn scars 
of the left hand, right knee, and neck, currently evaluated 
as noncompensably disabling.

5.  Whether the veteran has filed a timely substantive appeal 
of a decision assigning an initial evaluation for residuals 
of a left eyebrow laceration, currently evaluated as 
noncompensably disabling.

6.  Assignment of initial evaluation for a bilateral hearing 
loss disability, currently evaluated as noncompensably 
disabling.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a neck disorder.

10.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to June 
1995.  He also had three years of prior unverified service.

This appeal arose from July 1995 and April 1996 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which assigned the initial 
ratings or denied the above-noted service connection claims.  
In July 1995, the RO granted service connection and assigned 
initial evaluations for the low back disability, 
hypertension, hemorrhoids, and a bilateral hearing loss 
disability, and assigned noncompensable evaluations.  In 
December 1995, the veteran entered notice of disagreement 
with the initial evaluations assigned for the service-
connected disabilities of low back disorder, hypertension, 
hemorrhoids, and bilateral hearing loss disability.  In April 
1996, the RO assigned a 10 percent evaluation for the low 
back disability.  

In the April 1996 rating decision, the RO granted service 
connection and assigned initial noncompensable evaluations 
for burn scars and residuals of a left eyebrow laceration, 
and denied service connection for a right knee disorder, a 
left knee disorder, a neck disorder, and a left shoulder 
disorder.  In July 1996, the veteran entered notice of 
disagreement with the denial of service connection for a 
right knee disorder, a left knee disorder, a neck disorder, 
and a left shoulder disorder.  In August 1996, the RO issued 
a statement of the case on the issues of assignment of 
evaluation for bilateral hearing loss disability and service 
connection for a right knee condition, left knee strain, neck 
injury, and a left shoulder condition.  In November 1996, the 
veteran testified at a personal hearing, which was accepted 
as his notice of disagreement with the initial evaluations 
assigned for service-connected burn scars (of the left hand, 
right knee, and neck) and left eyebrow laceration scar.  In 
November 1997 the RO issued a SOC (denominated "supplemental 
SOC") which addressed the issues of initial evaluations for 
service-connected low back disorder, hypertension, 
hemorrhoids, burn scars (of the left hand, right knee, and 
neck), and left eyebrow laceration scar. 

In May 1998, the RO issued a rating action which confirmed 
and continued the evaluations assigned to the low back (10 
percent) and bilateral hearing loss disability (0 percent).

The issues of assignment of an initial evaluation for 
bilateral hearing loss disability and entitlement to service 
connection for a right knee disorder, a left knee disorder, a 
neck disorder, and a left shoulder disorder are addressed in 
the REMAND portion of this decision. 


FINDINGS OF FACT

1.  In July 1995, the RO  granted service connection and 
assigned initial evaluations for the service-connected low 
back disability, hypertension, and hemorrhoids, and assigned 
noncompensable evaluations; the RO notified the veteran of 
this decision on August 7, 1995; in December 1995, the 
veteran entered notice of disagreement with the initial 
evaluations assigned for the service-connected disabilities 
of low back disorder, hypertension, and hemorrhoids. 

2.  In April 1996, the RO granted service connection and 
assigned initial evaluations for burn scars and residuals of 
a left eyebrow laceration, and assigned a 10 percent 
evaluation for service-connected low back disability; the RO 
notified the veteran of the decision on April 10, 1996; in 
July 1996, the veteran entered notice of disagreement with 
this decision. 

3.  In November 1997 the RO issued a SOC (denominated 
"supplemental SOC") which addressed the issues of initial 
evaluations for service-connected low back disorder, 
hypertension, hemorrhoids, burn scars (of the left hand, 
right knee, and neck), and left eyebrow laceration scar, and 
notified the veteran that he had 60 days in which to file a 
substantive appeal.

4.  The veteran did not file a substantive appeal as to the 
issues of the assignment of initial evaluations for service-
connected low back disability, hypertension, hemorrhoids, 
burn scars (of the left hand, right knee, and neck), or 
residuals of a left eyebrow laceration.



CONCLUSION OF LAW

The criteria for a timely substantive appeal of the 
assignment of initial evaluations for service-connected low 
back disorder, hypertension, hemorrhoids, burn scars (of the 
left hand, right knee, and neck), and residuals of a left 
eyebrow laceration have not been met.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) & (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  Where a supplemental SOC (SSOC) is furnished, a 
period of 60 days from the date of mailing of the SSOC will 
be allowed for response.  If a SSOC covers issues that were 
not included in the original SOC, a substantive appeal must 
be filed with respect to those issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 C.F.R. § 20.302(c) (2000).  

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2000).  A properly completed VA Form 9 includes the 
signature of the claimant, her/his representative or her/his 
guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC or SSOC, and to 
formulate and present specific arguments relating to errors 
of fact or law made by the RO.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period of time for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991).  A 
request for such an extension should be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 C.F.R. § 20.303 (2000).

In this case, in June 1995, the veteran filed a claim for 
service connection for a low back disorder, hypertension, and 
hemorrhoids.  In July 1995, the RO  granted service 
connection and assigned initial evaluations for the service-
connected low back disorder, hypertension, and hemorrhoids, 
and notified the veteran of the adverse decision on August 7, 
1995.  In December 1995, the veteran entered notice of 
disagreement with the initial evaluations assigned for the 
service-connected disabilities of low back disorder, 
hypertension, and hemorrhoids. 

In July 1995, the veteran also filed a claim for service 
connection for burn scars and residuals of a left eyebrow 
laceration.  In April 1996, the RO granted service connection 
and assigned initial evaluations for burn scars and residuals 
of a left eyebrow laceration, and notified the veteran of the 
adverse decision on April 10, 1996.  In November 1996, the 
veteran testified at a personal hearing, which was accepted 
as his notice of disagreement with the initial evaluations 
assigned for service-connected burn scars (of the left hand, 
right knee, and neck) and left eyebrow laceration scar.  

On November 13, 1997, the RO issued what was denominated a 
SSOC to the veteran, although it included these issues of 
assignment initial evaluation for the first time, thus 
serving as a SOC as to these issues.  The SSOC informed the 
veteran that he had 60 days in which to file a substantive 
appeal as to these new issues.  No substantive appeal was 
received within the time limit and no request for an 
extension of time was received.  

On December 7, 2000, the Board sent the veteran 
correspondence which noted that these claims were going to be 
dismissed because they were not properly perfected for 
appellate review.  The veteran was given 60 days to provide 
evidence or argument as to his belief that he had filed a 
substantive appeal as to these issues.  On January 4, 2001, a 
response was received from the veteran in which he indicated 
that he had no evidence or arguments to present as to the 
submission of a timely substantive appeal concerning the 
assignment of initial evaluations for a low back disability, 
hypertension, hemorrhoids, burn scars, and the residuals of a 
left eyebrow laceration, and that he wanted his appeal to 
continue as to the remaining issues (service connection 
issues and initial assignment of evaluation for bilateral 
hearing loss disability).

The record clearly shows that the veteran had not filed a 
timely substantive appeal concerning the issues of assignment 
of initial evaluations for a low back disability, 
hypertension, hemorrhoids, burn scars (of the left hand, 
right knee, and neck), and the residuals of a left eyebrow 
laceration.  Moreover, no extension of time in which to file 
this appeal had been submitted by the veteran or his 
representative.  Accordingly, the Board must find that the 
veteran did not file a substantive appeal as to these issues, 
and must dismiss these issues.


ORDER

A substantive appeal for increased evaluations for a low back 
disorder, hypertension, hemorrhoids, burn scars (of the left 
hand, right knee, and neck), and the residuals of a left 
eyebrow laceration was not filed; accordingly, the appeals as 
to these issues are dismissed.



REMAND

The veteran has requested that he be assigned an increased 
disability evaluation for his bilateral hearing loss.  He has 
also requested service connection for right and left knee, 
neck, and left shoulder disabilities.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

Moreover, it is noted that the veteran's service-connected 
bilateral hearing loss disability was last examined by VA in 
December 1997, over three years ago.  As a consequence, given 
the age of this examination, the current degree of severity 
of bilateral hearing loss disability is unclear.  Therefore, 
the Board finds that that another audiological examination 
would be helpful in evaluation the veteran's hearing loss 
disability.

A review of the veteran's service medical records did 
indicate that he had injured both knees in service.  He had 
also complained of neck and shoulder pains in service.  The 
VA examination conducted in December 1996 referred to 
bilateral knee pain and a very tight suprascapular area, with 
no apparent internal or external rotation of the left 
shoulder.  An X-ray had found what appeared to be diffuse 
osteopenia and probable vertebral spondylosis at C5-6.  
However, no opinion was rendered as to whether the findings 
noted on this examination were related to the complaints 
noted in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care facilities 
and physicians, both private and VA, from 
whom he has sought treatment for his 
service-connected bilateral hearing loss 
disability, and claimed bilateral knee, 
neck, and left shoulder disorders, since 
his separation from service.  The 
necessary releases for any private 
treatment records should be obtained.  
The RO should then make all efforts to 
obtain the specified treatment records.  
All efforts to obtain the noted records 
should be documented for the claims file.  
The veteran should be informed of all 
records that could not be obtained and of 
the respective duties of VA and the 
veteran in obtaining these records.

2.  Once any named records have been 
associated with the claims file, the RO 
should then afford the veteran a VA 
audiological examination in order to 
fully evaluate the current degree of 
severity of the service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.  The RO should inform the 
veteran of the importance of reporting 
for the examination and of the 
consequences of failure to do so.

3.  Once any named records have been 
associated with the claims file, the RO 
should afford the veteran an orthopedic 
examination by a qualified physician.  
After a review of the entire claims file, 
particularly the service medical records, 
the examiner is to determine whether the 
veteran currently suffers from 
disabilities of the knees, neck, and left 
shoulder.  If disabilities are found to 
exist, the examiner must render an 
opinion as to whether it is at least as 
likely as not that they are etiologically 
related to the complaints noted in 
service.  All indicated special studies 
deemed necessary must be accomplished.  
The claims folder should be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.  The RO should inform 
the veteran of the importance of 
reporting for the examination and of the 
consequences of failure to do so.

4.  The RO should review the claims file 
and take any additional appropriate action 
to ensure compliance with the assistance 
to the claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



